Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-15 are allowed. 
Saito (US 2017/0257541, hereinafter Saito) and Fukui et al. (US 2018/0283643, hereinafter Fukui) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Saito and Fukui fails to teach or suggest “…   wherein in a case where it is determined that the drive unit is abnormal, the light emission interval of the light emission section in continuous light emission is made longer than in a case where it is determined that the drive unit is not abnormal. 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 14 and 15 are allowed for similar reasons as claim 1.
Dependent claims 3-13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito and Fukui are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Saito discloses, a lighting device comprising: a light emission section (300) configured to emit light for illuminating an object; a [control] configured to cool the light emission section (304); at least one memory (pars [0042], [0066]) that stores a set of instructions; and at least one processor (pars [0066] and [0232]) that executes the instructions, the instructions, when executed, causing the lighting device to perform operations comprising: determining whether or not the [temperature] is abnormal (par [0182]); and controlling a light emission interval of the light emission section in continuous light emission, based a result of said determining (pars [0072], [0073]). 
Fukui discloses a fan (4) configured to cool the light emission section (fig 1, pars [0029]-[0030]); a drive unit (12) configured to include a motor (inherent, par [0029]) and drive the fan for rotation (par [0029]); determining whether or not the drive unit is abnormal (pars [0039]-[0040]); and controlling a light emission interval of the light emission section in continuous light emission, based a result of said determining (pars [0039]-[0040]). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696